DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
The description of the figures on Page 9 of the specification does not accurately correspond to the figures. The specification states that Figs. 1A and 1B show a display unit having only a non-linear line and that Figs. 2A and 2B show a layout with a rectilinear line and a non-linear line. In the actual figures, only Fig. 1A shows a layout with only a non-linear line, and only Fig. 1B shows a layout with a rectilinear line and  non-linear line. Figures 2A and 2B do not show any layout. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuda (JP 2005-266284) in view of Imai (WO 2007/108244).
Yuda teaches a method of manufacturing a display device (1), the method comprising: preparing a polarizing plate (20), forming first alignment marks (110a,110b) on the polarizing plate, cutting the polarizing plate (20), preparing a display panel (10) with second alignment marks (121a,121b), aligning the polarizing plate and the display panel by aligning the first and second alignment marks, and laminating the polarizing plate and the display panel (See Figures; [0025]-[0030]). The polarizing plate reads on the instantly claimed optical film, and the cutting of the polarizing plate reads on the instantly claimed step of forming a cut-out line.
Yuda shows a rectangular polarizer cut-out shape (See Figures) and does not expressly disclose a closed curve layout as claimed.
Imai teaches a method comprising aligning a polarization plate (2) to a LCD display panel (1) using alignment marks (3,4) (See Abstract; Figures). Imai teaches that the panel and plate may have a circular shape (See Fig. 1; [0038]), such a shape being a closed curve layout as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a closed curve layout instead of a rectangular shape in the method of Yuda. Since both rectangular shapes (as taught by Yuda) and circular shapes (as taught by Imai) were both recognized in the prior art as being suitable for use in display laminates with polarizers and panels, the substitution of one conventional alternative for the other would have been obvious.
Regarding claim 2, Yuda teaches that the polarizing plate (20) includes a polarizing layer (101), a first protective film (103) on a first side of the polarizing layer, and a second protective film (104) on a second side of the polarizing layer, wherein the second side is opposite the first side (See Fig. 3; [0028]). The polarizing layer (101), first protective film (103), and second protective film (104) read on the instantly claimed polarizing film, surface protective film, and carrier film, respectively.
Regarding claims 4 and 5, the first alignment marks of Yuda are formed on the second protective film (104) (See Fig. 3; [0029]), which corresponds to the claimed carrier film, as detailed above.
Regarding claim 6, the first protective film (103) may be considered a “carrier film” as claimed, and the second protective film (104) may be considered a “surface protective film” as claimed. This interpretation of the teachings of Yuda still reads on claims 2 and 4 and also meets the limitations of claim 6, since the first protective film (103) is peeled to expose an adhesive (102) prior to lamination (See [0028]-[0029]).
Regarding claims 7 and 8, the circular shape of Imai includes only a non-linear line as claimed.
Regarding claim 9, there the first alignment marks (11a,110b) include two separate alignment marks (See Fig. 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuda (JP 2005-266284) in view of Imai (WO 2007/108244) as applied to claims 1-2 above, and further in view of Kim (US 2015/0246520).
Yuda and Imai combine to teach a method of manufacturing a display device, as detailed above. The method of Yuda utilizes full cutting of the optical film.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize half-cutting rather than full cutting in the method taught by the combination of Yuda and Imai. Half-cutting is a well-known and conventional technique in the art in which one release sheet is left uncut during a cutting step in order to more easily handle an optical film. Kim, for example, teaches that half-cutting is known in the art for such a purpose (See [0074]). Since half-cutting was well known in the art and recognized in the art as being suitable for cutting optical films prior to lamination, the use of a half-cutting technique in the method of Yuda and Imai would have been obvious.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or fairly suggest a display unit manufacturing method as claimed, wherein an area surrounded by the cut-out line does not include the alignment mark. In the method of Yuda, the alignment mark is specifically left within the area surrounded by the cut-out line so that the alignment mark may be further used during lamination of the polarizing plate and the panel. There is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to perform the cutting such that an area of the optical film surrounded by the cut-out line does not include the alignment mark as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746